DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Rao; US Patent No. 10,262,229 B1) in view of Chattopadhyay et al. (Chattopadhyay; US Pub No. 2019/0285752 A1).
As per claim 1, Rao teaches a system, comprising a computer including a processor and a memory, the memory including instructions executable by the processor to:
collect first data with a stationary infrastructure sensor describing a first plurality of objects, the first data including at least one movable vehicle (col. 8, lines 38-41);
identify a respective first bounding box for each of the first plurality of objects including the at least one movable vehicle (col. 8, lines 38-42);
… second data describing a second plurality of objects, whereby at least one object is included in the first plurality of objects and the second plurality of objects (col. 2, lines 66-67; col. 8, lines 38-42);
identify a respective second bounding box for each of the second plurality of objects (col. 2, lines 66-67; col. 8, lines 38-42);
identify, for each object included in both the first plurality of objects and the second plurality of objects, a respective overlapping area of first and second bounding boxes from the first data and the second data (Fig. 6, Image 402; col. 2, lines 59-67); and
transform coordinates of the first data to coordinates of the second data upon determining that a mean value of the overlapping areas is below a threshold (Fig. 3; col. 10, lines 21-60).
	Rao does not expressly teach receive a message from the at least one vehicle including second data describing a second plurality of objects.
receive a message from the at least one vehicle including second data describing a second plurality of objects (Fig. 3; paragraphs [0037], [0077]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the vehicle environment sensors as taught by Chattopadhyay, since Chattopadhyay states in paragraphs [0017] and [0077] that such a modification would result in obtaining data from multiple sources and viewpoints for increasing the accuracy of determining objects present within a particular environment.
As per claim 2, Rao in view of Chattopadhyay further teaches the system of claim 1, wherein the instructions further include instructions to generate a transformation matrix that transforms the coordinates of the first data to the coordinates of the second data for one of the objects included in the first plurality of objects and the second plurality of objects, and to transform coordinates of the first data according to the transformation matrix (Rao, col. 12, lines 33-67 & col. 13, lines 1-3).
As per claim 4, Rao in view of Chattopadhyay further teaches the system of claim 2, wherein the transformation matrix is a matrix that maps (Rao, col. 12, lines 33-67 & col. 13, lines 1-3) a first position and a first heading angle from the first data to a second position and a second heading angle from the second data (Chattopadhyay, paragraph [0019], lines 15-25).
As per claim 5, Rao in view of Chattopadhyay further teaches the system of claim 1, wherein the instructions further include instructions to receive a plurality of messages from a plurality of vehicles until receiving second data about each of the first plurality of objects (Chattopadhyay, paragraph [0077], lines 1-9 & 19-23).
As per claim 7, Rao in view of Chattopadhyay further teaches the system of claim 1, wherein each of the first and second bounding boxes is a boundary including data describing only one of the objects in both the first plurality of objects and the second plurality of objects (Rao, Fig. 6, Image 402; col. 8, lines 38-42; Chattopadhyay, Fig. 3, Scene 302).
As per claim 8, Rao in view of Chattopadhyay further teaches the system of claim 1, wherein the instructions further include instructions to transform the coordinates of the first data (Rao, col. 12, lines 33-67 & col. 13, lines 1-3) upon determining that the second data includes data identifying an object not identified in the first data (Rao, Fig. 6, Image 402; col. 8, lines 38-42; Chattopadhyay, Fig. 3, Scene 302: depicts different object types).
As per claim 16, (see rejection of claim 1 above) a method, comprising:
collecting first data with a stationary infrastructure sensor describing a first plurality of objects, the first data including at least one movable vehicle;
identifying a respective first bounding box for each of the first plurality of objects including the at least one movable vehicle;
receiving a message from the at least one vehicle including second data describing a second plurality of objects, whereby at least one object is included in the first plurality of objects and the second plurality of objects;
identifying a respective second bounding box for each of the second plurality of
objects;
identifying, for each object included in both the first plurality of objects and the second plurality of objects, a respective overlapping area of first and second bounding boxes from the first data and the second data; and
transforming coordinates of the first data to coordinates of the second data upon determining that a mean value of the overlapping areas is below a threshold.
As per claim 17, (see rejection of claim 2 above) the method of claim 16, further comprising generating a transformation matrix that transforms the coordinates of the first data to the coordinates of the second data for one of the objects included in the first plurality of objects and the second plurality of objects, and transforming coordinates of the first data according to the transformation matrix.
As per claim 18, (see rejection of claim 4 above) the method of claim 17, wherein the transformation matrix is a matrix that maps a first position and a first heading angle from the first data to a second position and a second heading angle from the second data.
As per claim 19, (see rejection of claim 5 above) the method of claim 16, further comprising receiving a plurality of messages from a plurality of vehicles until receiving second data about each of the first plurality of objects.
As per claim 20, (see rejection of claim 8 above) the method of claim 16, further comprising transforming the coordinates of the first data upon determining that the second data includes data identifying an object not identified in the first data.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Chattopadhyay as applied above, and further in view of Liu et al. (Liu; US Pub No. 2020/0143563 A1).

As per claim 3, Rao in view of Chattopadhyay teaches the system of claim 2, wherein the instructions further include instructions to collect new first data with an infrastructure sensor describing a new first plurality of objects including at least one vehicle and to receive a new message including new second data from the at least one vehicle describing a new second plurality of objects, to generate a second transformation matrix that transforms coordinates of the new first data to coordinates of the new second data for at least one object included in the new first plurality of objects and the new second plurality of objects, and to transform the coordinates of the first data collected by the infrastructure sensor with the one of the transformation matrix or the second transformation matrix (see rejection of claim 1 above: It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the repeat operation of the system as claimed in claim 1, since it has been held that mere duplication of the essential working parts of a system involves only routine skill in the art).
Rao in view of Chattopadhyay does not expressly teach having a largest overlapping area of the first and second bounding boxes.
Liu teaches having a largest overlapping area of the first and second bounding boxes (paragraph [0101]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement determining the largest overlap as taught by Liu, since Liu states in paragraph [0002] that such a modification would result in more quickly and accurately identifying an object.
As per claim 6, Rao in view of Chattopadhyay teaches the system of claim 1, wherein the instructions further include instructions… to transform coordinates of the first data.
Rao in view of Chattopadhyay does not expressly teach wherein the instructions further include instructions to identify, from the overlapping areas of the first and second bounding boxes around each of the plurality of objects, a largest overlapping area and… when the largest overlapping area is below a threshold.
Liu teaches wherein the instructions further include instructions to identify, from the overlapping areas of the first and second bounding boxes around each of the plurality of objects, a largest overlapping area (paragraph [0101]) and… when the largest overlapping area is below a threshold (paragraph [0103], lines 11-24: largest overlap area having a negative sample type).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement determining the largest overlap as taught by Liu, since Liu states in paragraph [0002] that such a modification would result in more quickly and accurately identifying an object.

Claims 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay in view of Solmaz et al. (Solmaz; US Pub No. 2020/0175864 A1).
As per claim 9, Chattopadhyay teaches a system, comprising a computer in a movable host vehicle, the computer including a processor and a memory, the memory including instructions executable by the processor to:
compare identifying data of a plurality of objects received from a stationary infrastructure sensor (Fig. 11, External Sensor Devices 1160, 1165, 1170, 1175, etc.; paragraph [0031], lines 1-8; paragraph [0063], lines 9-14) to geo-coordinate data describing the host vehicle (paragraph [0049]: comparing object coordinates to determine whether or not an overlap exists; paragraph [0060]: in-vehicle processing system);
upon determining that the geo-coordinate data describing the host vehicle is within a threshold of the received identifying data (paragraph [0046]: predetermined overlapping region)… and
upon determining that the geo-coordinate data describing the vehicle is not within the threshold of the identifying data received from the infrastructure sensor (paragraph [0046]: predetermined overlapping region).
	Chattopadhyay does not expressly teach send a message to a server indicating that the infrastructure sensor has detected the host vehicle… send a message to the server indicating that the infrastructure sensor has not detected the host vehicle.
	Solmaz teaches send a message to a server indicating that the infrastructure sensor has detected the host vehicle (paragraph [0077], section 3): receiving at a server the gathered data from a static sensor and a mobile sensor to determine whether or not a vehicle is located proximate to a vulnerable road user)… send a message to the server indicating that the infrastructure sensor has not detected the host vehicle (paragraph [0077], section 3): receiving .
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the server as taught by Solmaz, in order to allow for the creation and maintenance of a database of gathered data from a plurality of sources for determining location correlation of a plurality of objects on and proximate a road (Solmaz, paragraph [0077]).
As per claim 10, Chattopadhyay in view of Solmaz further teaches the system of claim 9, wherein the instructions further include instructions to compare an identified position or heading angle of one of the objects from the identifying data to the geo-coordinate data describing a current position or heading angle of the host vehicle based on a current speed of the vehicle and a time difference between a first timestamp of the identifying data and a second timestamp of the geo-coordinate data describing the host vehicle (Solmaz, paragraph [0034]; paragraph [0075]; paragraph [0089], lines 33-39: avoiding a collision based upon real-time VRU location data and real-time vehicle data).
As per claim 14, Chattopadhyay in view of Solmaz further teaches the system of claim 9, wherein the identifying data includes at least one type of object, the type being one of a vehicle, a pedestrian, or a cyclist (Solmaz, Fig. 1, Person 16; paragraph [0007], line 2: pedestrian).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay in view of Solmaz as applied to claim 14 above, and further in view of Jung et al. (Jung; US Pub No. 2011/0255741 A1).
As per claim 15, Chattopadhyay in view of Solmaz teaches the system of claim 14.
 wherein the instructions further include instructions to remove identifying data of objects including the pedestrian type or the cyclist type.
Jung teaches wherein the instructions further include instructions to remove identifying data of objects including the pedestrian type or the cyclist type (paragraph [0050], lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement removing specific pedestrian data as taught by Jung, since Jung states in paragraph [0050] that such a modification would result in utilizing only valid pedestrian data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rastgar et al. (US Pub No. 2017/0061229 A1): similar inventive concept
Greene et al. (US Pub No. 2008/0309468 A1): similar inventive concept
Fields et al. (US Pub No. 2005/0015201 A1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684